IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF EXPRESS LIEN,                          No. 84604 F    LE
                 INC., D/I3/A LEVELSET
                                                                                     AUG 19 2022

                       ORDER GRANTING PETITION FOR CERTIFICATIOI
                                   LEGAL SERVICES PLAN          SY

                             Express Lien, Inc. has filed a verified petition seeking
                certification of a group legal services plan under SCR 42.5. This court
                referred the petition to the State Bar for review. The State Bar responded,
                recommending approval of the plan conditioned on Express Lien, Inc.
                revising its proposed provider attorney agreement to comply with SCR
                42.5(5)(c). Specifically, the State Bar recommends that Express Lien, Inc.
                revise its provider attorney agreement to include the following language
                required by SCR 42.5(5)(c)(2), (5), (7), and (8):
                            No unlicensed person will provide legal services
                            under this arrangement;


                            All parties agree that in providing legal services the
                            lawyer must comply with all the disciplinary rules
                            contained in the code and all other rules of the
                            court;


                            Any publicity given by the organization to its
                            members will not describe the lawyer beyond giving
                            his name, address, and telephone number and such
                            other information as may be required to facilitate
                            the access of member to the services of the lawyer;
                            and any publicity disseminated by the organization
                            to non-members will not identify the lawyer;
                            The agreement will be terminated in the event of
                            any substantial violation of the foregoing
                            provisions.
SUPREME COURT
     OF
   NEVADA


                                                                               IA,- 24113
                Express Lien, Inc., has filed a reply agreeing with the State Bar's
                recommendations     and    has    revised   its   proposed   provider   attorney
                agreement.

                             Having considered the petition and supporting documentation,
                the State Bar's recommendation, and Express Lien, Inc.'s reply, we conclude
                that Express Lien Inc. has demonstrated that its program satisfies the
                requirements of SCR 42.5(5). Accordingly, we grant the petition, subject to
                the State Bar's recommendations and agreed to by Express Lien Inc., as
                incorporated into its revised provider attorney agreement.
                             It is so ORDERED.




                                          Parraguirre


                  /Act,LA                  , J.                    AinisGA-0
                Hardesty                                     Stiglich
                              6




                                           , J.                                          , J.
                Cadish                                       Silver




                Pickering                                    Herndon




                cc:   Connell Law
                      State Bar of Nevada/Las Vegas




SUPREME COURT
        OF
     NEVADA

                                                        2
(0) 1947A